UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1239


J.D., by his next friends; MARK DAVIS; TAMMY DAVIS,

                  Plaintiffs – Appellants,

             v.

KANAWHA COUNTY BOARD OF EDUCATION,

                  Defendant – Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:06-cv-00167)


Submitted:    December 7, 2009            Decided:   December 17, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Davis, Tammy Davis, Appellants Pro Se.      Vaughn Sizemore,
BAILEY & WYANT, PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mark and Tammy Davis appeal the district court’s order

entering       judgment       in    favor   of     the    Kanawha     County     Board   of

Education         on     their      claims        under      the     Individuals      with

Disabilities Education Act, 20 U.S.C.A. §§ 1400-1482 (West 2000

&   Supp.     2009);     42    U.S.C.   §    1983    (2006);        the   Americans   with

Disabilities           Act    of    1990,    42     U.S.C.     § 12101      (2006);      the

Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701-796l

(2006), and the West Virginia Human Rights Act, W. Va. Code Ann.

§§ 5-11-1 to 5-11-21 (LexisNexis 2006 & Supp. 2009).                              We have

reviewed the record and find no reversible error.                           Accordingly,

we affirm the district court’s judgment. *                         See Davis v. Kanawha

County Bd. of Educ., No. 2:06-cv-00167 (S.D. W. Va. Jan. 11,

2008).        We dispense with oral argument because the facts and

legal       contentions       are   adequately       presented       in   the    materials

before      the   court       and   argument      would    not      aid   the   decisional

process.

                                                                                  AFFIRMED




        *
       We previously affirmed the portion of the district court’s
judgment granting the Davis’s attorney’s fees. See J.D. ex rel.
Davis v. Kanawha County Bd. of Educ., 571 F.3d 381 (4th Cir.
2009).



                                              2